Detailed Action 
1. 	This office action is in response to the communicated dated 22 September 2022 concerning application number 16/886,931 effectively filed on 29 May 2020. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-13 are pending and under consideration for patentability. 

Response to Arguments
4. 	Applicant's arguments dated 22 September 2022, referred to herein as “the Arguments”, have been fully considered and are persuasive. However, upon further consider, a new ground of rejection is presented within the updated text below. 
	 

Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feinstein (US 2013/0085317 A1).
Regarding claim 1, Feinstein teaches an electrical treatment device ([abstract, 0002, 0009]) comprising:
 5a band-like member configured to be wrappable around both a right lower limb and a left lower limb of a user (brace 11 / 121 is wrapped around the user’s leg [0009, 0043, 0066-0067, FIG. 1, FIG. 12]);
 	a first electrode portion (a plurality of electrodes 125 [0066-0067, FIG. 12]) and a second electrode portion (a plurality of electrodes 125 [0066-0067, FIG. 12]) supported by the band-like member such that the first electrode portion and the second electrode portion come into contact with a body surface of the user in a wrapped state 10obtained by wrapping the band-like member around the right lower limb or the left lower limb (the plurality of electrodes 128 are mounted on the brace 121 which wraps around the user’s leg 133 [0066-0067, FIG. 12]), and configured to alleviate pain by delivering stimulation treatment via a current to the user (the brace 121 comprises a stimulation control unit 121 that can deliver functional electrical stimulation 128, transcutaneous electrical nerve stimulation 129, pulsed electromagnetic field 120, or heat therapy stimulation 131  [0009, 0066]. Specifically, the transcutaneous electrical nerve stimulation 129 is configured for pain management [0009, 0066]); 
a first mark portion (the brace 121 comprises the anatomical landmarks or pad fasteners 132 to promote consistent positioning of the electrodes 125 on the user’s leg between different treatment sessions [0067, FIG. 12]) configured to be aligned with a specific position of the right lower limb when the band-like member is wrapped around the right lower limb such that the first electrode portion is guided to a first target position of the 15right lower limb and the second electrode portion is guided to a second target position of the right lower limb (the brace 121 is configured to be wrapped around the user’s leg 133 [0066-0067]. Specifically, the brace 121 comprises the anatomical landmarks or pad fasteners 132 to promote consistent positioning of the electrodes 125 on the user’s leg 133 between different sessions [0067, FIG. 12]); and 
a second mark portion (the brace 121 comprises the anatomical landmarks or pad fasteners 132 to promote consistent positioning of the electrodes 125 on the user’s leg between different treatment sessions [0067, FIG. 12]) configured to be aligned with a specific position of the left lower limb when the band-like member is wrapped around the left lower limb such that the first electrode portion is guided to a third target position of the 20left lower limb and the second electrode portion is guided to a fourth target position of the left lower limb (the brace 121 is configured to be wrapped around the user’s leg 133 [0066-0067, FIG. 12]. Specifically, the brace 121 comprises the pad anatomical landmarks or pad fasteners 132 to promote consistent positioning of the electrodes 125 on the user’s leg 133 between different sessions [0067, FIG. 12]).
Feinstein does not explicitly teach the first mark portion configured to be aligned with a specific position of the right lower limb from a front side of the right lower limb; and 
the second mark portion configured to be aligned with a specific position of the left lower limb from a front side of the left lower limb. 
The Examiner respectfully submits, as Feinstein teaches the use of a first mark portion and a second mark portion (the anatomical landmarks or pad fasteners 132 [0067, FIG. 12]), configuring the marked portions to be aligned with a specific position of the lower limbs from a front side of the lower limbs would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).
Regarding claim 2, Feinstein teaches wherein 35082728US00the band-like member has a length direction corresponding to a circumferential direction in the wrapped state (brace 11 / 121 [FIG. 1, FIG. 12]) and a width direction orthogonal to the length direction (brace 11 / 121 [FIG. 1, FIG. 12]), the first mark portion is provided on either a first end side or a second end 5side of the band-like member in the width direction (anatomical landmarks or pad fasteners 132 [0067, FIG. 12]), and the second mark portion is provided on either the first end side or the second end side of the band-like member in the width direction (anatomical landmarks or pad fasteners 132 [FIG. 12]).
Regarding claim 3, Feinstein suggests the electrical treatment device according to claim 1. Feinstein teaches wherein the band-like member has a length direction corresponding to a circumferential direction in the wrapped state (brace 11 / 121 [FIG. 1, FIG. 12]), and a width direction orthogonal to the length direction (brace 11 / 121 [FIG. 1, FIG. 12]). Feinstein does not explicitly teach the first mark portion and the second mark portion are disposed offset in 15the length direction. However, the Examiner respectfully submits, as Feinstein teaches the use of the first mark portion and the second mark portion (anatomical landmarks or pad fasteners 132 [0067, FIG. 12]), configuring the first mark portion and the second mark portion to be offset in the length direction would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).
Regarding claim 4, Feinstein suggests the electrical treatment device according to claim 3. Feinstein does not explicitly teach wherein the first electrode portion is provided, relative to a middle axis passing 20through a middle portion between the first mark portion and the second mark portion in the length direction and extending in the width direction, on a side where the first mark portion is positioned, and the second electrode portion is provided, relative to the middle axis, on a side where the second mark portion is positioned. The Examiner respectfully submits, as Feinstein teaches the use of electrodes (electrodes 125 [0067, FIG. 12]) and marked portions (anatomical landmarks or pad fasteners 132 [0067, FIG. 12]), configuring the first electrode portion and the second electrode portion as recited above would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).
Regarding claim 5, Feinstein suggests the electrical treatment device according to claim 4. Feinstein does not explicitly teach wherein an end portion of the first electrode portion positioned closer to the second mark portion is positioned on a first center line passing through a center of the 5first mark portion in the width direction or, relative to the first center line, on a side opposite to a side where the second electrode portion is positioned, and an end portion of the second electrode portion positioned closer to the first mark portion is positioned on a second center line passing through a center of the second mark portion in the width direction or, relative to the second center line, 10on a side opposite to a side where the first electrode portion is positioned. The Examiner respectfully submits, as Feinstein teaches the use of electrodes (electrodes 125 [0067]) and marked portions (anatomical landmarks or pad fasteners 132 [0067, FIG. 12]), configuring the first electrode portion and the second electrode portion with relation to a respective center line of each marked portion would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).
Regarding claim 6, Feinstein suggests the electrical treatment device according to claim 1. Feinstein teaches wherein the band-like member includes 15a first main surface facing the body surface of the user in the wrapped state (interior side of the brace 121 [FIG. 12]), and a second main surface positioned on a side opposite to the first main surface (external side of the brace 121 [FIG. 12]). Feinstein not explicitly teach wherein the first mark portion and the second mark portion are provided on the 20second main surface. The Examiner respectfully submits, as Feinstein teaches the use of marked portions (anatomical landmarks or pad fasteners 132 [0067, FIG. 12]) and main surfaces (the exterior and interior surfaces of the brace 121 [FIG. 12]), configuring the marked portions to be on the second main surface would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).
Regarding claim 7, Feinstein suggests the electrical treatment device according to claim 6. Feinstein teaches a main body portion including 37082728US00a current supply portion configured to supply a current to the first electrode portion and the second electrode portion (a stimulation control unit 127 may be mounted on the brace 121 to deliver electrical currents to the electrodes 125 [0066, 0069, FIG. 12]. The stimulation control unit 127 includes electrophysical modalities such as functional electrical stimulation 128 or transcutaneous electrical nerve stimulation 129 [0066, 0099, FIG. 12]), and a case configured to accommodate the current supply portion in an interior of the case (the stimulation control unit 127 is considered the case, as the control unit 127 houses the electrophysical modalities [0066, 0069, FIG. 12]), wherein 5the case is disposed on the second main surface (the stimulation control unit 127 may be removably attached to the external side of the brace 121 [0069, FIG. 12]. Specifically, a unit fastener can be used to attach the stimulation control unit 127 to the brace 121 [0069, FIG. 12]), the band-like member has a length direction corresponding to a circumferential direction in the wrapped state (see the brace 11 / 121 [FIG. 1, FIG. 12]), an end portion on a first side of the case in a first direction parallel to the length direction is configured to recede from the second main face as proximity 10toward the first side in the first direction increases (Applicant demonstrates this receding configuration of the case 12 from the second main surface 20b on figure 2. Feinstein teaches a similar configuration that demonstrates the stimulation control unit 22 / 127 extending or receding from the external side of the brace 11 / 121 [FIGS. 5A-5B, FIG. 12, 0043, 0069]), an end portion on a second side of the case in the first direction is configured to recede from the second main surface as proximity toward the second side in the first direction increases (the stimulation control unit 22 / 127 is extending or receding from the external side of the brace 11 / 121 [FIGS. 5A-5B, FIG. 12, 0043, 0069]). 
Feinstein does not explicitly teach wherein the first mark portion is provided on the second main surface in a portion 15overlapping with the end portion on the first side of the case when the case is viewed from the front, and the second mark portion is provided on the second main surface in a portion overlapping with the end portion on the second side of the case when the case is viewed from the front. The Examiner respectfully submits, as Feinstein teaches the use of marked portions (anatomical landmarks or pad fasteners 132 [0067, FIG. 12]) and the case (stimulation control unit 22 / 127 [FIGS. 5A-5B, FIG. 12, 0043, 0069]), configuring the marked portions to overlap the end portions of the case would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).
Regarding claim 8, Feinstein suggests the electrical treatment device according to claim 1. Feinstein teaches a main body portion including a current supply portion configured to supply a current to the first 25electrode portion and the second electrode portion (a stimulation control unit 127 may be mounted on the brace 121 to deliver electrical currents to the electrodes 125 [0066, 0069, FIG. 12]. The stimulation control unit 127 includes electrophysical modalities such as functional electrical stimulation 128 or transcutaneous electrical nerve stimulation 129 [0066, 0099, FIG. 12]), and 38082728US00a case configured to accommodate the current supply portion in an interior of the case (the stimulation control unit 127 is considered the case, as the control unit 127 houses the electrophysical modalities [0066, 0069, FIG. 12]), wherein the band-like member includes a first main surface facing the body surface of the user in the wrapped 5state (interior side of the brace 121 [FIG. 12]), and a second main surface positioned on a side opposite to the first main surface (exterior side of the brace 121 [FIG. 12]), the case is disposed on the second main surface (the stimulation control unit 127 may be removably attached to the external side of the brace 121 [0069, FIG. 12]. Specifically, a unit fastener can be used to attach the stimulation control unit 127 to the brace 121 [0069, FIG. 12]).
 Feinstein does not explicitly teach wherein the first mark portion and the second mark portion are provided to the 10main body portion. However, the Examiner respectfully submits, as Feinstein teaches the use of marked portions (anatomical landmarks or pad fasteners 132 [0067, FIG. 12]) and the case body (stimulation control unit 22 / 127 [FIGS. 5A-5B, FIG. 12, 0043, 0069]), configuring the marked portions to be provided on the case body would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).
Regarding claim 9, Feinstein suggests the electrical treatment device according to claim 8. Feinstein does not explicitly teach wherein the first mark portion and the second mark portion are provided on a 15surface of the case in a portion different from a facing surface of the case facing the second main surface. However, the Examiner respectfully submits, as Feinstein teaches the use of marked portions (anatomical landmarks or pad fasteners 132 [0067, FIG. 12]) and the case (stimulation control unit 22 / 127 [FIGS. 5A-5B, FIG. 12, 0043, 0069]), configuring the mark portions to be on a surface of the case that is different from a facing surface would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).
Regarding claim 10, Feinstein suggests the electrical treatment device according to claim 1. Feinstein does not explicitly teach wherein 20the first mark portion and the second mark portion differ in design from each other. However, the Examiner respectfully submits, as Feinstein teaches the use of first and second marked portion (anatomical landmarks or pad fasteners 132 [0067, FIG. 12]), configuring different designs for the first and second marked portions would be a matter of changing the shape of the known elements without producing a new an unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Regarding claim 12, Feinstein suggests the electrical treatment device according to claim 1. Feinstein does not explicitly teach wherein in a first wrapped state obtained by wrapping the band-like member below a right knee such that the first mark portion overlaps with a first virtual line passing through a center of a right patella in a length direction of the right lower 10limb when viewed from the front of the user, an upper end of the first electrode portion and an upper end of the second electrode portion are positioned 10 mm below a lower end of the right patella, an end portion of the first electrode portion positioned closer to the second mark portion overlaps with the first virtual line, and 15an end portion of the second electrode portion positioned closer to the first mark portion is positioned 30 mm away from an end portion of the first electrode portion positioned closer to the second mark portion toward an inner side of the right lower limb, and in a second wrapped state obtained by wrapping the band-like member 20below a left knee such that the second mark portion overlaps with a second virtual line passing through a center of a left patella in a length direction of the left lower limb when viewed from the front of the user, the upper end of the first electrode portion and the upper end of the second electrode portion are positioned 10 mm below a lower end of the left patella, 40082728US00an end portion of the second electrode portion positioned closer to the first mark portion overlaps with the second virtual line, and the end portion of the first electrode portion positioned closer to the second mark portion is positioned 30 mm away from the end portion of the 5second electrode portion positioned closer to the first mark portion toward an inner side of the left lower limb. The Examiner respectfully submits, as Feinstein teaches the use of the band comprising the electrodes and marked portions on the user’s leg, configuring the band such that the electrodes and the marked portions are aligned similar to recited limitations would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).The Examiner also respectfully submits that the recited limitations are considered intended use limitations. The limitations have been carefully considered but the limitations do not impart any further structural limitations over the prior art, as the system taught by Feinstein can be used or positioned anywhere on the user’s leg (see paragraphs [0043, 0066-0067] within the prior art by Feinstein. The Examiner also directs Applicant to the MPEP 2111.02 II. Preamble Statement Reciting Purpose or Intended Use).   

7. 	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Feinstein in view of Gozani et al. (US 2013/0158627 A1).
Regarding claim 11, Feinstein suggests the electrical treatment device according to claim 1. Feinstein does not explicitly teach wherein in the wrapped state, a dermatome in contact with the first electrode portion on the body surface of the user and a dermatome in contact with the second electrode portion on the body surface of the user differ. 
The prior art by Gozani is analogous Feinstein, as they both teach wearable stimulators for the leg (stimulator 105 is placed on the user’s leg [0071, 0076, claim 63, FIG. 1, FIG. 3]). 
Gozani teaches wherein in the wrapped state, a dermatome in contact with the first electrode portion on the body surface of the user and a dermatome in contact with the second electrode portion on the body surface of the user differ (stimulator 105 comprises electrodes 202 / 204 / 206 / 208 which can deliver stimulation to a plurality of sensory dermatomes among L4, L5, S1, and S2 [0076, claim 63]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Feinstein’s electrodes to stimulate different dermatomes, as taught by Gozani. The advantage of such modification will allow for treating chronic pain (see paragraph [0076] by Gozani). 
Regarding claim 13, Feinstein suggests the electrical treatment device according to claim 1. Feinstein does not explicitly teach wherein the first mark portion is further configured to be aligned with the specific position of the right lower limb such that first electrode portion comes into contact with a first dermatome corresponding to the first target position, and the second electrode portion comes into contact with a second dermatome corresponding to the second target position; and the second mark portion is further configured to be aligned with the specific position of the left lower limb such that the second electrode portion comes into contact with the first dermatome corresponding to the fourth target position, and the first electrode portion comes into contact with the second dermatome corresponding to the third target position.
The Examiner respectfully submits that Feinstein teaches the marked portions to guide electrodes to the target positions (the anatomical landmarks or pad fasteners 132 are configured to guide the electrodes 125 to the target positions on the user’s leg [0067, FIG. 12]), meanwhile Gozani teaches the electrodes to contact the dermatomes (the electrodes 202 / 204 / 206 / 208 can deliver stimulation to a plurality of sensory dermatomes among L4, L5, S1, and S2 [0076, claim 63]). Furthermore, configuring the marked portions such that the electrodes contact the dermatomes would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 


Statement on Communication via Internet
 8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
9.	Due to the new grounds of rejection included in this office action, which were not necessitated by the Applicant’s amendments to the claims, this action has been made NON-FINAL. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792